       Case 1:20-cv-05924-JPO-SLC Document 16 Filed 11/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH GUGLIELMO,

                                Plaintiff,
                                                                  20-CV-5924 (JPO)
                        -v-
                                                                 OPINION & ORDER
 CYCLE GEAR, INC.,

                                Defendant.

J. Paul Oetken, United States District Judge:

       Plaintiff Joseph Guglielmo commenced this action for violations of the Americans with

Disabilities Act on July 30, 2020. (Dkt. No. 1.) On August 31, 2020, Plaintiff filed notice

stating that he served Defendant on July 31, 2020, making the answer due August 21, 2020.

(Dkt. No. 6). On September 4, 2020, with no answer having been filed and no appearance

entered for Defendant, Magistrate Judge Cave directed Plaintiff to request a Certificate of

Default from the Clerk of Court, and to file a Motion for Default Judgment. (Dkt. No. 7.)

Plaintiff filed a proposed Certificate of Default (Dkt. No. 8) and requested an extension of time

to submit the Motion for Default Judgment. (Dkt. No. 10).

       Judge Cave granted the request and directed Plaintiff to file the Motion for Default

Judgment by October 9, 2020. (Dkt. No. 11.) Plaintiff did not file a Motion for Default

Judgment or request an extension to do so, and on October 13, 2020 Judge Cave directed

Plaintiff to show cause by October 27, 2020 as to why this case should not be dismissed for

failure to prosecute, warning that failure to do so could result in dismissal of the action. (Dkt.

No. 14.)




                                                  1
       Case 1:20-cv-05924-JPO-SLC Document 16 Filed 11/13/20 Page 2 of 2




       As of the date of this Order, Plaintiff has not responded to Judge Cave’s order to show

cause. Accordingly, this case is dismissed for failure to prosecute without prejudice.

       The Clerk is directed to enter judgment in favor of Defendants and to terminate the case.

       SO ORDERED.

 Dated:   November 13, 2020
          New York, New York



                                                                 J. PAUL OETKEN
                                                             United States District Judge




                                                 2
